Wells, J.
— The plaintiff, to whom the land was mortgaged, having made an entry upon it, and claimed the possession, such entry put an end to the tenancy at will, subsisting between the defendant and the mortgager. And the defendant by continuing to hold over after the entry, and refusing to become the tenant of the plaintiff, must be considered as having violated his possession, and as a trespasser.
The authorities cited in the argument, and also others, show that the action is maintainable. Smith v. Shepard, 15 Pick. 147; Reed v. Davis, 4 Pick. 216; Mayo v. Fletcher, 14 Pick. 525.
According to the agreement of the parties, the defendant is to be defaulted.